UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4848


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAKIA MONICA BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00020-RLV-DSC-1)


Submitted:   May 19, 2015                  Decided:   May 22, 2015


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sandra J. Barrett, Asheville, North Carolina, for Appellant.
Jill Westmoreland Rose, Acting United States Attorney, Anthony
J. Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nakia Monica Brown appeals her sentence for conspiracy to

commit wire fraud, in violation of 18 U.S.C. § 1349 (2012), and

aggravated       identity          theft,   in     violation       of     18    U.S.C.

§ 1028A(a)(1), (b) (2012).             Brown argues that the district court

lacked an adequate factual basis for determining the loss and

restitution amounts and that counsel was ineffective for failing

to   raise      this    issue.        The   Government     argues       that   Brown’s

sentencing challenges are barred by the appeal waiver in her

plea agreement.         We dismiss the appeal.

     Pursuant to a plea agreement, a defendant may waive her

appellate rights under 18 U.S.C. § 3742 (2012).                         United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135

S. Ct. 1579 (2015).               A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue . . .

is within the scope of the waiver.”                  Id.    Whether a defendant

validly waived her right to appeal is a question of law that we

review de novo.             United States v. Copeland, 707 F.3d 522, 528

(4th Cir. 2013).             Our review of the record leaves us with no

doubt that Brown knowingly and voluntarily waived her appellate

rights    and    that       the   sentencing    claims   raised    on    appeal    fall

within the scope of her valid waiver.

     The waiver, however, does not preclude our consideration of

Brown’s    claim       of    ineffective    assistance     of     counsel.        Brown

                                            2
asserts that counsel was ineffective by failing to challenge the

loss    and    restitution          amounts       at   sentencing.               Unless   an

attorney’s ineffectiveness conclusively appears on the face of

the    record,      ineffective      assistance        claims      are     not    generally

addressed on direct appeal.                United States v. Galloway, 749 F.3d

238,   241    (4th        Cir.),   cert.     denied,    135     S.       Ct.   215    (2015).

Instead,      such    claims       should    be   raised      in     a    motion      brought

pursuant      to     28    U.S.C.    § 2255       (2012),     in     order       to    permit

sufficient         development      of      the   record.          United        States   v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                               Because the

record does not conclusively establish ineffective assistance of

counsel,      see    Strickland      v.     Washington,     466      U.S.      668,    687-88

(1984), we decline to review this claim in this direct appeal.

       Accordingly, we dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  DISMISSED




                                              3